 Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 1 of 16 PageID #: 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


BRIAN HUDDLESTON,

           Plaintiff,

vs.
                                                   Case No. 4:20-cv-447-ALM
FEDERAL BUREAU OF
INVESTIGATION and UNITED
STATES DEPARTMENT OF
JUSTICE

           Defendant



                            FIRST AMENDED COMPLAINT

         Plaintiff Brian Huddleston (“Plaintiff”) hereby amends his complaint as permitted

by Fed. R. Civ. P. 15(1)(B), bringing this action against the Federal Bureau of

Investigation (hereinafter “FBI”) and United States Department of Justice (hereinafter

“DOJ” or “Justice Department”) to compel compliance with the Freedom of Information

Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, the Plaintiff alleges as follows:

                                  Jurisdiction and Venue

         1. This Court has jurisdiction under 5 U.S.C. § 552 (a)(4)(B) and 28 U.S.C. §

1331.

         2. Venue is proper in this district because the Plaintiff resides in Collin County,

Texas.




                                             -1-
    Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 2 of 16 PageID #: 14




                                             Parties

         3. Plaintiff Brian Huddleston is a resident of the City of Wylie in Collin County,

Texas.

         4. Defendant FBI is an agency of the United States Government. It has

possession, custody, and control of records to which the Plaintiff seeks access. The FBI is

headquartered at 935 Pennsylvania Avenue, NW, Washington, D.C. 20535-0001.

         5. Defendant DOJ is a department of the United States Government. The Justice

Department has possession, custody, and control of records to which the Plaintiff seeks

access. The Justice Department is headquartered at 950 Pennsylvania Avenue, NW

Washington, DC 20530-0001.

                                       Statement of Facts

         6. On April 9, 2020, the Plaintiff submitted a FOIA request to the FBI via

facsimile. A copy of that FOIA request is attached as Exhibit 1 and incorporated herein

by reference.1 The Plaintiff requested the opportunity to view the following:

         All data, documents, records, or communications (electronic or otherwise) created
         or obtained since January 1, 2016 that discuss or reference Seth Rich or Aaron
         Rich. This would include, but is not limited to, all data, documents, records, or
         communications in the Washington Field Office, Computer Analysis Response
         Team (“CART”), and any other “cyber” unit within the FBI.

         All data, documents, records, or communications regarding any person or entity’s
         attempt to hack into Seth Rich’s electronic or internet accounts (e.g., email) after
         his death.



1
 The Plaintiff’s home address has been redacted from all exhibits to this complaint, but
otherwise the exhibits are true and correct copies of the FOIA requests that the Plaintiff
submitted to the FBI and DOJ.


                                               -2-
 Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 3 of 16 PageID #: 15




      All data downloaded from all electronic devices that belonged to Seth Rich as well
      as all data, documents, records or communications indicating how the devices
      were obtained and who was responsible for downloading the information.

      All data, documents, communications, records or other evidence indicating
      whether Seth Rich, Aaron Rich, or any other person or persons were involved in
      transferring data from the Democratic National Committee to Wikileaks in 2016,
      either directly or through intermediaries. This request includes, but is not limited
      to, any reports from CrowdStrike, Inc. that were obtained by the FBI while
      assisting Special Counsel Robert Mueller’s investigation.

      All documents, communications, records or other evidence reflecting orders or
      directions (whether formal or informal) for the handling of any evidence
      pertaining to Seth Rich's or Aaron Rich's involvement in transferring data from the
      Democratic National Committee to Wikileaks.

      All documents, records, or communications exchanged with any other government
      agencies (or representatives of such agencies) since January 1, 2016 regarding (1)
      Seth Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in transferring
      data from the Democratic National Committee to Wikileaks.

      All recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any interviews
      of Aaron Rich, Deborah Sines or any other witness regarding (1) the death of Seth
      Rich, (2) the transfer of data from the Democratic National Committee to
      Wikileaks, or (3) any attempt to hack into electronic or internet accounts (e.g.,
      email) belonging to Seth Rich.

      All data, documents, records or communications obtained or produced by the
      FBI's Computer Analysis and Response Team (“CART”) or any other FBI cyber
      unit regarding Seth Rich and/or Aaron Rich.

      All data, documents, records or communications (including texts or emails) that
      reflect any meetings or communications from July 10, 2016 until July 10, 2017
      between former FBI Deputy Director Andrew McCabe and any and all of the
      following: (1) Seymour Myron "Sy" Hersh (born on or about April 8, 1937); (2)
      Washington, D.C. Mayor Muriel Bowser; and/or (3) former Democratic National
      Committee Interim Chairwoman Donna Brazile.

As of this filing, the FBI has not produced any responsive documents or things.




                                          -3-
 Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 4 of 16 PageID #: 16




      7. On June 1, 2020, the Plaintiff submitted another FOIA request to the FBI via

facsimile. A true and correct copy of that FOIA request is attached as Exhibit 2 and

incorporated herein by reference. The Plaintiff requested the opportunity to view the

following:

      Documents, records, or communications revealing the code names assigned to any
      and all individuals as part of the Crossfire Hurricane investigation.

      Documents, records, or communications revealing the code names assigned to any
      and all sub-sections of the Crossfire Hurricane investigation.

      Documents, records, or communications revealing the code names assigned to
      Seth Conrad Rich.

      Documents, records, or communications revealing the code names assigned to
      Aaron Nathan Rich.

As of this filing, the FBI has not produced any responsive documents or things.

      8. On June 5, 2020, the Plaintiff electronically submitted a FOIA request to the

Justice Department. A true and correct copy of that FOIA request is attached as Exhibit 3

and incorporated herein by reference. The Plaintiff requested the opportunity to view

records from the office of Special Counsel Robert Mueller, namely the following:

All data, documents, records, or communications (electronic or otherwise) created or

obtained since January 1, 2016 that discuss or reference Seth Rich or Aaron Rich.

      All data, documents, records, or communications regarding any person or entity’s
      attempt to hack into Seth Rich’s electronic or internet accounts (e.g., email) after
      his death.

      All data downloaded from all electronic devices that belonged to Seth Rich as well
      as all data, documents, records or communications indicating how the devices
      were obtained and who was responsible for downloading the information.




                                          -4-
 Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 5 of 16 PageID #: 17




       All data, documents, communications, records or other evidence indicating
       whether Seth Rich, Aaron Rich, or any other person or persons were involved in
       transferring data from the Democratic National Committee to Wikileaks in 2016,
       either directly or through intermediaries. This request includes, but is not limited
       to, any reports from CrowdStrike, Inc. as well as any reports from other
       government entities or personnel.

       All documents, communications, records or other evidence reflecting orders or
       directions (whether formal or informal) for the handling of any evidence
       pertaining to Seth Rich's or Aaron Rich's involvement in transferring data from the
       Democratic National Committee to Wikileaks.

       All documents, records, or communications exchanged with any other government
       agencies (or representatives of such agencies) since January 1, 2016 regarding (1)
       Seth Rich's murder; (2) Seth Rich's or Aaron Rich's involvement in transferring
       data from the Democratic National Committee to Wikileaks; (3) the involvement
       of any other person or entity in transferring data from the DNC to Wikileaks.

       All recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any interviews
       of Aaron Rich, Deborah Sines or any other witness regarding (1) the death of Seth
       Rich, (2) the transfer of data from the Democratic National Committee to
       Wikileaks, or (3) any attempt to hack into electronic or internet accounts (e.g.,
       email) belonging to Seth Rich.

       All data, documents, records or communications obtained or produced by the
       FBI's Computer Analysis and Response Team (“CART”) or any other FBI cyber
       unit regarding Seth Rich, Aaron Rich, and/or any other person or entity involved
       in the transfer of DNC emails to Wikileaks in 2016.

       All data, documents, records or communications (including texts or emails)
       concerning Imran Awan, Abid Awan, Jamal Awan, Hina Alvi, and/or Rao Abbas.

       If any of the items or things requested herein were discarded or destroyed, produce
       all data, documents, records or communications reflecting that fact.

On or about June 23, 2020, the Justice Department sent a letter to the Plaintiff indicating

that it would need more than 30 business days to respond to the request. In a telephone

conference with counsel on or about June 30, 2020, a representative of DOJ said the

department would need 8-10 months to search for and produce responsive records.



                                           -5-
 Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 6 of 16 PageID #: 18




       9. The Plaintiff alleges that career staff in both the FBI and DOJ are trying to

delay production of records about Seth Rich until after the November 3, 2020 Presidential

election, namely because the records will reveal that (1) Special Counsel Robert

Mueller’s entire investigation of President Donald J. Trump was premised on a fraud, and

(2) current FBI and DOJ officials aided and abetted that fraud.


                                          Count 1

                           (Violation of FOIA, 5 U.S.C. § 552)

       10. All prior paragraphs are incorporated herein by reference.

       11. The Plaintiff is being irreparably harmed by the Defendants' violations of

FOIA, and the Plaintiff will continue to be irreparably harmed unless the Defendants are

compelled to comply with FOIA.

                                    Request for Relief

       12. The Plaintiff respectfully requests that the Court: (1) order the Defendant to

conduct a search for any and all records responsive to the Plaintiff's FOIA requests and

demonstrate that they employed search methods reasonably likely to lead to the discovery

of records responsive to the Plaintiff's FOIA request; (2) order the Defendant to produce,

by a date certain, any and all non-exempt records responsive to the Plaintiff's FOIA

requests and a Vaughn index of any responsive records withheld under claim of

exemption; (3) enjoin the Defendant from continuing to withhold any and all non-exempt

records responsive to the Plaintiff's FOIA requests; (4) grant the Plaintiff an award of




                                            -6-
 Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 7 of 16 PageID #: 19




litigation costs reasonably incurred in this action pursuant to 5 U.S.C. §552(a)(4)(E); and

(5) grant the Plaintiff such other relief as the Court deems just and proper.


                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Counsel for Plaintiff Brian Huddleston




                                            -7-
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 8 of 16 PageID #: 20




                           Exhibit 1
 Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 9 of 16 PageID #: 21




April 9, 2020

Federal Bureau of Investigation
Attn: FOI/PA Request
Record/Information Dissemination Section
170 Marcel Drive
Winchester, VA 22602-4843
Fax: (540) 868-4391/4997

       Re: Freedom of Information Act Request

To Whom It May Concern:

         On March 20, 2020, former Asst. U.S. Attorney Deborah Sines was deposed in Ed
Butowsky v. David Folkenflik, et al., Case No. 4:18-cv-00442-ALM (E.D.Tex.) about matters
pertaining to Seth Conrad Rich (“Seth Rich”) and his brother, Aaron Nathan Rich (“Aaron
Rich”). A copy of the deposition transcript can be found at https://tinyurl.com/v7xvms7 or
http://lawflog.com/wp-content/uploads/2020/04/2020.03.20-Deborah-Sines-deposition-
transcript.pdf. Seth Rich was a Democratic National Committee employee who was murdered on
or about July 10, 2016 in Washington, D.C.
         According to Ms. Sines’s testimony, the FBI conducted an investigation into possible
hacking attempts on Seth Rich’s electronic accounts following his murder. Ms. Sines also
testified that the FBI examined Seth Rich’s laptop computer as part of its investigation, and that
there should be emails between her and FBI personnel. Finally, she testified that she met with a
prosecutor and an FBI agent assigned to Special Counsel Robert Mueller.
         Ms. Sines’s testimony conflicts with the affidavit testimony of David M. Hardy, who
claimed that the FBI conducted a reasonable search and could not find any records pertaining to
Seth Rich. See October 3, 2018 Affidavit of David M. Hardy (http://lawflog.com/wp-
content/uploads/2020/01/Hardy-Declaration.pdf) and July 29, 2019 Affidavit of David M. Hardy
(http://lawflog.com/wp-content/uploads/2020/01/Second-Hardy-Declaration.pdf). Mr. Hardy’s
affidavits were also contradicted by email records that Judicial Watch obtained in Judicial
Watch, Inc. v. U.S. Department of Justice, Case No. 1:18-cv-00154-RBW (D.D.C.). See August
10, 2016 email string (https://tinyurl.com/wylcu9l or http://lawflog.com/wp-
content/uploads/2020/04/FBI-emails-re-Seth-Rich.pdf). Clearly, the FBI is in possession of
email records pertaining to Seth Rich.
       As permitted by the Freedom of Information Act, 5 U.S.C. § 552, I request the
opportunity to view the following:
   1. All data, documents, records, or communications (electronic or otherwise) created or
      obtained since January 1, 2016 that discuss or reference Seth Rich or Aaron Rich. This
      would include, but is not limited to, all data, documents, records, or communications in the
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 10 of 16 PageID #: 22




     Washington Field Office, Computer Analysis Response Team (“CART”), and any other
     “cyber” unit within the FBI.

  2. All data, documents, records, or communications regarding any person or entity’s attempt
     to hack into Seth Rich’s electronic or internet accounts (e.g., email) after his death.

  3. All data downloaded from all electronic devices that belonged to Seth Rich as well as all
     data, documents, records or communications indicating how the devices were obtained and
     who was responsible for downloading the information.

  4. All data, documents, communications, records or other evidence indicating whether Seth
     Rich, Aaron Rich, or any other person or persons were involved in transferring data from
     the Democratic National Committee to Wikileaks in 2016, either directly or through
     intermediaries. This request includes, but is not limited to, any reports from CrowdStrike,
     Inc. that were obtained by the FBI while assisting Special Counsel Robert Mueller’s
     investigation.

  5. All documents, communications, records or other evidence reflecting orders or directions
     (whether formal or informal) for the handling of any evidence pertaining to Seth Rich's or
     Aaron Rich's involvement in transferring data from the Democratic National Committee to
     Wikileaks.

  6. All documents, records, or communications exchanged with any other government
     agencies (or representatives of such agencies) since January 1, 2016 regarding (1) Seth
     Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in transferring data from the
     Democratic National Committee to Wikileaks.

  7. All recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any interviews of Aaron
     Rich, Deborah Sines or any other witness regarding (1) the death of Seth Rich, (2) the
     transfer of data from the Democratic National Committee to Wikileaks, or (3) any attempt
     to hack into electronic or internet accounts (e.g., email) belonging to Seth Rich.

  8. All data, documents, records or communications obtained or produced by the FBI's
     Computer Analysis and Response Team (“CART”) or any other FBI cyber unit regarding
     Seth Rich and/or Aaron Rich.

  9. All data, documents, records or communications (including texts or emails) that reflect any
     meetings or communications from July 10, 2016 until July 10, 2017 between former FBI
     Deputy Director Andrew McCabe and any and all of the following: (1) Seymour Myron
     "Sy" Hersh (born on or about April 8, 1937); (2) Washington, D.C. Mayor Muriel Bowser;
     and/or (3) former Democratic National Committee Interim Chairwoman Donna Brazile.

  10. If any of the items or things requested in this subpoena were discarded or destroyed,
      produce all data, documents, records or communications reflecting that fact.
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 11 of 16 PageID #: 23




If copying costs will be more than $100, please let me know in advance. Thank you in advance
for your assistance.


       Sincerely,




       Brian Huddleston
       704 Nickelville Lane
       Wylie, Texas 75098
       brianhudd@gmail.com
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 12 of 16 PageID #: 24




                           Exhibit 2
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 13 of 16 PageID #: 25
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 14 of 16 PageID #: 26




                           Exhibit 3
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 15 of 16 PageID #: 27
Case 4:20-cv-00447-ALM Document 3 Filed 07/07/20 Page 16 of 16 PageID #: 28
